Proceeding pursuant to CPLR article 78 to review a determination of the respondent, made February 14, 1978, after a hearing, which found the petitioner guilty of incompetence and dismissed her from her position as a clerk-typist. Petition granted to the extent that the determination is annulled, on the law, with costs, and the matter is remitted to the respondent for a new hearing, to be held before a different hearing officer, and a new determination. We believe that, as a matter of propriety and because of his personal involvement, the hearing officer, Dominic Savino, should have disqualified himself from acting with respect to the charges against petitioner (see Matter of Aiello v Tempera, 65 AD2d 791; Matter of Waters v McGinnis, 29 AD2d 969; Matter of Brzezinski v Wiater, 46 AD2d 995). We note that Savino’s involvement with the petitioner’s relationship with her superiors was both long standing and intimate. Thus, in January of 1977, petitioner brought a complaint before Savino concerning her alleged difficulties with the principal of the school where she worked. Savino was the only officer of the respondent whom petitioner had consulted relative to this matter. Moreover, on June 16, 1977, just eight days prior to the announcement of formal charges against her, petitioner, Savino and two of petitioner’s supervisors met together. At this meeting, petitioner was confronted with allegations as to the poor quality of her work. It was suggested that she retire or resign, or that formal charges would be preferred against her. Under the circumstances, Savino should have disqualified himself from acting as hearing officer. His failure to do so deprived petitioner of a fair and impartial hearing. Accordingly, a new hearing must be held before a different hearing officer. In view of the foregoing, we find it unnecessary to pass upon petitioner’s other contentions. Mollen, P. J., Damiani, Mangano and Martuscello, JJ., concur.